DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Formal Matters
Applicant’s arguments and amendment filed April 11, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-3, 6, 10-11, 13, 16-17, and 20-21 are pending. Claims 11, 16-17, and 20-21 are under consideration in the instant office action. Claims 1-3, 6, 10, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 4-5, 7-9, 12, 14-15, and 18-19 are canceled. Applicant amended instant claim 11. Applicant’s claim amendments and arguments necessitated a new ground of rejections. 
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20110217345, newly cited).
Huang et al. teach an emulsion composition, methods of softening fibrous structures using the same, and fibrous substrate treated therewith. The composition comprising: (A) 0.01 to less than 25.0 parts by weight of a diorganopolysiloxane; (B) 0.01 to less than 20.0 parts by weight of softening agents; (C) 8.0 to 60.0 parts by weight of water; and (D) 20.0 to 90.0 parts by weight of water-soluble monovalent or polyvalent alcohols, wherein the continuous phase of said emulsion composition is an aqueous solution consisting of said (C) water and said (D) water-soluble monovalent or polyvalent alcohols in the ratio of from 1:0.5 to 1:10, and total content of said component (C) and (D) is in the rage of 30.0 and 98.0 parts by weight of said emulsion composition (see abstract). Huang et al. teach as the type of diorganopolysiloxane Diorganopolysiloxane(A3): Dimethyl, methyl(3-aminopropyl) siloxane (which is applicant’s claimed nonionic amine functionalized silicone polymer), 3-aminopropylethoxymethylsiloxy-terminated having 1,500 mPas at 25 degrees C. This inventive emulsion composition can be used as a softening emulsion composition for a fibrous substrate, and applied to its fibrous structures. The inventive fibrous substrate treated therewith provides its soft and comfortable feelings in daily use (paragraph 88). "Fibrous substrate" as used herein means a substrate having fibrous structure, and is exemplified by a group of representative fibrous substrates including wipes, fabrics, textiles, and papers. Especially, preferred substrate is a paper for tissue paper products and preferred fiber is a papermaking fiber (paragraph 90). The present invention contemplates the use of a variety of fibers, such as, for example, natural fibers or synthetic fibers, or any other suitable fibers, and any combination thereof. Natural fibers useful in the present invention include animal fibers, mineral fibers, plant fibers and mixtures thereof. Animal fibers may, for example, be selected from the group consisting of: wool, silk and mixtures thereof. Synthetic fibers may, for example, be comprised of cellulose (often referred to as "rayon"); cellulose derivatives such as esters, ether, or nitrous derivatives; polyolefns (including polyethylene and polypropylene); polyesters (including polyethylene terephthalate); polyamides (often referred to as "nylon"); acrylics; non-cellulosic polymeric carbohydrates (such as starch, chitin and chitin derivatives such as chitosan); and mixtures thereof (paragraph 91). Wood fibers; often referred to as wood pulps include chemical pulps, such as kraft (sulfate) and sulfite pulps, as well as mechanical and semi-chemical pulps including, for example, groundwood, thermomechanical pulp, chemi-mechanical pulp (CMP), chemi-thermomechanical pulp (CTMP), neutral semi-chemical sulfite pulp (NSCS). It is clear that the above substrates do not contain acrylic acid based polymers. An emulsion composition comprising: (A) 0.01 to less than 25.0 parts by weight of a diorganopolysiloxane; (B) 0.01 to less than 20.0 parts by weight of a softening agent; (C) 8.0 to 60.0 parts by weight of water; and (D) 20.0 to 90.0 parts by weight of water-soluble monovalent or polyvalent alcohols, wherein the continuous phase of said emulsion composition is an aqueous solution consisting of essentially said (C) water and said (D) water-soluble monovalent or polyvalent alcohols in the ratio of from 1:0.5 to 1:10, and total content of said component (C) and (D) is in the rage of 30.0 and 98.0 parts by weight of said emulsion composition (see claim 1). A fibrous substrate treated with the emulsion composition of claim 1 (see claim 10). Any known methods for applying the inventive emulsion composition to fibrous substrates can be used in manufacturing procedures. For example, such application method includes spraying, slot extrusion and gravure printing. Other methods include deposition of the emulsion composition onto a forming wire; or fabric or belt which is then contacted by the embryonic fibrous web and/or dried fibrous structure and/or tissue paper product. And also, the inventive emulsion composition can be added into the slurry vats supplying the papermaking machine, during the formation process of the fibrous structure (paragraph 98). The preferred examples of suitable processes for applying the inventive emulsion composition to the fibrous structure include by spraying onto the fibrous structure before it is wound into a roll of paper, by extruding onto the fibrous structure, and by printing onto the fibrous structure and/or tissue paper product. The inventive emulsion composition may be applied to the embryonic fibrous web and/or dried fibrous structure and/or tissue paper product (paragraph 99). Huang et al. teach the claimed structure in obvious manner.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to produce the instant invention by following the teachings of Huang et al. because Huang et al. teach the claimed nonionic amine-functionalized silicone polymer treated fibrous substrates which is the claimed structure of claim 11. Huang et al. teach an emulsion composition, methods of softening fibrous structures using the same, and fibrous substrate treated therewith. The composition comprising: (A) 0.01 to less than 25.0 parts by weight of a diorganopolysiloxane; (B) 0.01 to less than 20.0 parts by weight of softening agents; (C) 8.0 to 60.0 parts by weight of water; and (D) 20.0 to 90.0 parts by weight of water-soluble monovalent or polyvalent alcohols, wherein the continuous phase of said emulsion composition is an aqueous solution consisting of said (C) water and said (D) water-soluble monovalent or polyvalent alcohols in the ratio of from 1:0.5 to 1:10, and total content of said component (C) and (D) is in the rage of 30.0 and 98.0 parts by weight of said emulsion composition (see abstract). Huang et al. teach as the type of diorganopolysiloxane Diorganopolysiloxane(A3): Dimethyl, methyl(3-aminopropyl) siloxane (which is applicant’s claimed nonionic amine functionalized silicone polymer), 3-aminopropylethoxymethylsiloxy-terminated having 1,500 mPas at 25 degrees C. This inventive emulsion composition can be used as a softening emulsion composition for a fibrous substrate, and applied to its fibrous structures. The inventive fibrous substrate treated therewith provides its soft and comfortable feelings in daily use (paragraph 88). "Fibrous substrate" as used herein means a substrate having fibrous structure, and is exemplified by a group of representative fibrous substrates including wipes, fabrics, textiles, and papers. Especially, preferred substrate is a paper for tissue paper products and preferred fiber is a papermaking fiber (paragraph 90). The present invention contemplates the use of a variety of fibers, such as, for example, natural fibers or synthetic fibers, or any other suitable fibers, and any combination thereof. Natural fibers useful in the present invention include animal fibers, mineral fibers, plant fibers and mixtures thereof. Animal fibers may, for example, be selected from the group consisting of: wool, silk and mixtures thereof. Synthetic fibers may, for example, be comprised of cellulose (often referred to as "rayon"); cellulose derivatives such as esters, ether, or nitrous derivatives; polyolefns (including polyethylene and polypropylene); polyesters (including polyethylene terephthalate); polyamides (often referred to as "nylon"); acrylics; non-cellulosic polymeric carbohydrates (such as starch, chitin and chitin derivatives such as chitosan); and mixtures thereof (paragraph 91). Wood fibers; often referred to as wood pulps include chemical pulps, such as kraft (sulfate) and sulfite pulps, as well as mechanical and semi-chemical pulps including, for example, groundwood, thermomechanical pulp, chemi-mechanical pulp (CMP), chemi-thermomechanical pulp (CTMP), neutral semi-chemical sulfite pulp (NSCS). It is clear that the above substrates do not contain acrylic acid based polymers. An emulsion composition comprising: (A) 0.01 to less than 25.0 parts by weight of a diorganopolysiloxane; (B) 0.01 to less than 20.0 parts by weight of a softening agent; (C) 8.0 to 60.0 parts by weight of water; and (D) 20.0 to 90.0 parts by weight of water-soluble monovalent or polyvalent alcohols, wherein the continuous phase of said emulsion composition is an aqueous solution consisting of essentially said (C) water and said (D) water-soluble monovalent or polyvalent alcohols in the ratio of from 1:0.5 to 1:10, and total content of said component (C) and (D) is in the rage of 30.0 and 98.0 parts by weight of said emulsion composition (see claim 1). A fibrous substrate treated with the emulsion composition of claim 1 (see claim 10). Any known methods for applying the inventive emulsion composition to fibrous substrates can be used in manufacturing procedures. For example, such application method includes spraying, slot extrusion and gravure printing. Other methods include deposition of the emulsion composition onto a forming wire; or fabric or belt which is then contacted by the embryonic fibrous web and/or dried fibrous structure and/or tissue paper product. And also, the inventive emulsion composition can be added into the slurry vats supplying the papermaking machine, during the formation process of the fibrous structure (paragraph 98). The preferred examples of suitable processes for applying the inventive emulsion composition to the fibrous structure include by spraying onto the fibrous structure before it is wound into a roll of paper, by extruding onto the fibrous structure, and by printing onto the fibrous structure and/or tissue paper product. The inventive emulsion composition may be applied to the embryonic fibrous web and/or dried fibrous structure and/or tissue paper product (paragraph 99). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See, Sinclair & Carroll Co. v. Interchemical CorpSinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945) and MPEP § 2144.07. Regarding the limitation that the capturing agent be present in or on the fibrous substrate in an amount effective to result in an increase of Gram negative bacteria present on the fibrous substrate of at least about 1 log of claim 11 and that the bacteria be E. coli of claim 20, the examiner notes that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979), and "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also MPEP 2145 I. Furthermore, here, as demonstrated by Example 1 and Table 1 of the instant specification (see p. 14), the Gram negative bacteria capturing property stems from the amine-substituted siloxane (polymethyl(3-aminopropyl)-siloxane which is clearly taught by Huang et al.). Hunag et al. also teach wipes. Hence, one of ordinary skill in the art would have had a reasonable expectation success that the wipe would be capable of carrying out this Gram negative bacteria capturing property. Additionally, one of ordinary skill in the art would have had a reasonable expectation success in producing the instant invention by following the teachings of Huang et al. because Huang et al. teach the claimed fibrous substrate structure. In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619